EXHIBIT 10.6

 

 

[tihc_ex106001.jpg] 

CONFIDENTIAL

 

ODIN Industries LLC

100 Snapfinger Drive

Athens, Georgia 30605

 

Re: Joint Venture Transaction

 

Dear ODIN Industries LLC:

 

The purpose of this letter of intent ("Letter") is to set forth certain
agreements between Titanium Healthcare, Inc.,a Nevada corporation ("Titanium"),
a to-be-formed joint venture subsidiary called "ODIN Applied Research
Laboratories, Inc.", a Texas limited liability company or "OARL", and ODIN
Industries, a Georgia limited liability company ("ODIN") with respect to the
business combination of certain capabilities of Titanium and ODIN into a
mutually owned entity OARL (the "Joint Venture" or "JV"), on the terms and
subject to the conditions set forth below.

 

The following paragraphs reflect our understanding of the matters described in
them. This Letter constitutes a complete statement of, or a legally binding or
enforceable agreement or commitment on the part of, Titanium and ODIN
(collectively "Party" or "Parties") with respect to the matters described
herein. This Letter imposes on Parties an enforceable duty or obligation to form
an operating company OARL; a duty for Parties to use best efforts to raise $250
million of capital ("Capital Raise") between now and closing ("Closing"); upon
closing for Titanium to contribute $175 million of capital for use by OARL; upon
closing for ODIN to contribute an exclusive contract laboratory licensing
agreement ("License" or "Licensing Agreement") and for Dr. Thomas Johnson and
Billy Fowler to enter into employment agreements ("Employment Agreements") with
OARL and Titanium.

 



1.

Formation of OARL.

 





(a)

Upon execution of this Letter, Parties shall immediately commence activities to
form OARL on the terms and subject to the conditions set forth on Exhibit A,
"Company Operating Agreement and Key Terms".

(b)

Any governance and formation matters not contemplated in Exhibit A, shall be
resolved by the board of directors ("Board") of OARL on the terms and subject to
the conditions set forth on Exhibit B, "OARL Business Plan".



 



 1

 



 



2.

Capital Raise.

 





(a)

Upon execution of this Letter, Parties shall immediately commence activities to
raise $250 million in capital, of which $175 million will be used for general
purposes of operating OARL. The Capital Raise shall be on the terms and subject
to the conditions set forth on Exhibit C "Capital Raise – General Terms."

(b)

From the date hereof until the Closing, Parties shall continue to operate as if
each is a joint venturer with the other. Each Party shall operate their
businesses in accordance with reasonable business practices and in the ordinary
course and neither Party may sell, encumber, or otherwise impair any of its
material assets which might infringe on the License and / or the Joint Venture,
without the prior written consent of the other Party.

 


3.

ODIN Allowed to License. For purposes of clarity, ODIN shall continue operating
as a licensor ("Licensor") of technologies. As a Licensor, ODIN can pursue and
execute any licensing transaction, which does not infringe on the License and /
or Joint Venture, or the operations contemplated for OARL.

 4.

Licensing Dispute Resolution. Potential disputes or conflicts of interest in
licensing transactions shall be promptly brought forth to the OARL Board by
ODIN, and the OARL Board shall be responsible for reviewing transactions for
inconsistencies with OARL's operations and the License, and approving or
rejecting the course recommended by ODIN.

 5.

Closing. Closing shall occur on the earliest date which all of the conditions
set forth on Exhibit D "Conditions to Closing". From the date of this Letter
until Closing shall be referred to herein as the ("Fundraising Period").

 6.

No Outside Securities Trading. ODIN acknowledges that Titanium is a public
entity and that either (i) the dissemination of information concerning the
Letter, or (ii) the trading in Titanium's stock by any party to this Letter or
by any party receiving information concerning this Letter, the License and / or
the Joint Venture, from any party to this Letter prior to the proper public
release or announcement of the Joint Venture with any party, except Titanium,
could result in a violation of the SEC's insider trading regulations.
Accordingly, ODIN shall refrain from disseminating any such information or
engaging in such trading. In addition, ODIN acknowledges that Titanium is
subject to SEC Regulation Fair Disclosure ("Reg FD") which requires the fair and
timely dissemination of material information. ODIN, therefore, acknowledges that
the dissemination of information concerning this Letter, the License, and/or the
Joint Venture without Titanium's express written permission may trigger
Titanium's reporting obligations under Reg FD.

 7.

Pre-Approval of Public Announcements. Except as may be otherwise required by
law, Titanium shall provide ODIN at least 24 hours prior notice of any news
release or announcement concerning this Letter, the License and / or the Joint
Venture, or any information including OARL, ODIN, or technology included in the
License, and shall be afforded an opportunity to address any comments,
questions, or concerns. After commencement and funding of OARL's operations,
this shall be effected through the Board of OARL reviewing any and all public
announcements.

 

 2

 

 



8.

Access. Subject to the terms set forth in Paragraph 11 below relating to
confidentiality and certain other matters, Titanium and ODIN will afford one
another's employees, accountants, legal counsel, potential investors, and other
authorized representatives all reasonable opportunity and access during normal
business hours to inspect, investigate assets, the License, contracts,
intellectual property, scientific technologies, operations, and business before
the Closing. Titanium and ODIN will conduct their inquiries in a reasonable
manner during regular business hours.

 9.

Exclusive Dealing. ODIN agrees that during the Fundraising Period, ODIN will not
negotiate with any other party in respect of the disposition of any part of its
intellectual property, the License or material assets which might infringe on
the License or the Joint Venture. Similarly, ODIN will refrain from any and all
capital raising efforts which might infringe on the License and / or the Joint
Venture, except for those specifically coordinated with Titanium. Any potential
capital sources must be referred to Titanium and flow through the process
described in Exhibit C "Capital Raise – General Terms".

 

ODIN will not, directly or indirectly, through any officer, director, agent, or
otherwise, (i) solicit or initiate, directly or indirectly, or encourage
submission of inquiries, proposals, or offers from any potential buyer or joint
venture partners (other than Titanium) relating to the disposition of the assets
or securities of OARL or ODIN, or any part thereof (ii) subject to fiduciary
obligations under applicable law participate in any discussions or negotiations
regarding, or furnish to any person any information with respect to, the
disposition of the assets or any securities of ODIN or any part thereof which
might infringe on the License and/or the Joint Venture.
 

Both Titanium and ODIN agree not to pursue any lines of business that would
infringe in any way upon the business of OARL and / or any of its verticals.

 

10.

Costs. Each of Titanium, OARL and ODIN will be solely responsible for all of
their respective expenses (including, without limitation, expenses of legal
counsel, technical advisors, accountants, and other advisors) incurred at any
time in connection with pursuing or consummating the License and /or the Joint
Venture; provided, however, that all costs associated with the formation of OARL
and the Capital Raise, including, but not limited to meeting with potential
capital sources (travel, meals, entertainment, etc.) shall be borne solely by
Titanium.

 11.

Confidentiality. Each Party agrees to treat all information concerning any other
Party furnished, or to be furnished, in connection with this Letter, the
Agreement, or the Joint Venture, including, but not limited to, due diligence,
background checks, negotiations and financial information (collectively, the
"Information") in accordance with the provisions of this paragraph and to take,
or abstain from taking, all actions set forth herein. Except to the extent
otherwise required by law, the Information will be used solely in connection
with the License and / or the Joint Venture, and will be kept confidential by
the receiving party and its officers, directors, employees, representatives,
agents, and advisors; provided, however, that (i) any of the Information may be
disclosed to such officers, directors, employees, representatives, agents, and
advisors of the receiving party as necessary for the consummation of the Joint
Venture Agreement, and (ii) any disclosure of such Information may be made to
which the disclosing party consents in writing. If the closing does not take
place, the receiving party will promptly return to the disclosing party all
material containing or reflecting the Information.



 

 3

 

 



12.

Termination During the Fundraising Period. Titanium may terminate this Letter
during the Fundraising Period for any reason upon written notice. ODIN may only
terminate this Letter in the event an officer or director of Titanium shall be
convicted of a felony, or Titanium shall be in material breach of this Letter.

 13.

Termination for Failure to Close Prior to March 15, 2016. Any party hereto may
terminate this Letter upon written notice to the other if Funding has not taken
place by March 15, 2016.

 14.

Effect of Termination. Upon termination, this Letter shall have no force and
effect and no party shall have any further obligations hereunder so long as such
party is not in breach of any of the binding provisions hereof. Paragraphs 6, 10
and 11 of this Letter will survive any termination of this Letter and, in
recognition of the significant costs to be borne by Titanium, OARL, and ODIN in
pursuing the agreements and in consideration of their mutual undertakings as to
the matters described therein, shall constitute the legally binding and
enforceable agreements of Parties. ODIN and Titanium agree that in the event
this Letter is terminated pursuant to the terms set forth herein. ODIN and
Titanium further agree that upon termination Titanium shall retain all rights,
title, and ownership in Techyon Matrix LLC and its related affiliates and
subsidiaries.

 



15.

Automatic One-Year Extension. In the event that during the Fundraising Period,
ODIN executes an "ODIN Direct License" agreement (as described in Exhibit B,
section 16) with a party introduced by Titanium, then all provisions of this
letter shall be extended for an additional 12 months from the date of execution
of the In-Licensing agreement.

 16.

ODIN. It is understood that from inception ODIN has not generated a profit or
commercialized any product. Furthermore, it is understood that ODIN's
technology, business model and potential product application are new and are
still in the early stages of development. To date, ODIN has not successfully
developed any commercially available products. ODIN is currently in the
investigation phase of all of its potential products.

 17.

OARL's Materials.



 



(a)

ODIN and Titanium will work together to prepare necessary and appropriate
presentations, marketing materials or other documents ("OARL's Materials") for
use in obtaining investment and licenses.

 (b)

ODIN and Titanium will work together to create an OARL logo, and all of OARL's
Materials shall be presented on OARL stationary, Power Point templates to
distribute information regarding OARL.

 (c)

OARL's Materials will only be distributed following approval by OARL's Board.



 



 4

 



 



18.

Restrictive Covenants. Titanium and ODIN acknowledge that each entity provide
services to OARL that are of a special and unusual character, which have a
unique value to each party, the loss of which cannot be adequately compensated
by damages in an action at law and, if used in competition could cause serious
harm to ODIN or Titanium. ODIN and Titanium acknowledges that an important part
of their services will be to develop good will for OARL through personal contact
with other companies to develop business relationships with OARL and that there
is a danger that this goodwill, may follow Titanium or ODIN if and when the
Joint Venture formed by this Letter is terminated. Titanium and ODIN nor any of
their employees, affiliates or any of its affiliates employees shall not
disparage one another their affiliate's, employees or its business or services
and will not interfere with one another's relationships with their customers,
employees, vendors, bankers, or others.

 



Please sign and date this Letter in the spaces provided below to confirm our
mutual understandings and agreements as set forth in this Letter.

 

 



 

Very truly yours,

Titanium Healthcare, Inc.

 

    By:

 

 

 

Kamran Nezami

 

 

 

Chairman of the Board of Directors

 



 

Acknowledged and agreed:



ODIN Industries, LLC

 



By: 

 

Name:

Dr. Thomas E. Johnson

 

Title:

Chief Executive Officer

 

 

 5

 

 

EXHIBIT A


Company Operating Agreement Key Terms –


ODIN Applied Research Laboratories, LLC ("OARL")


GENERAL TERMS

 



Securities:

 

Membership Units in Series A ("Series A") and Membership Units in Series B
("Series B")

 

Issuer:

 

ODIN Applied Research Laboratories, Inc., a Texas limited liability company (the
"Company")

 

 

 

Members:

 

Titanium Healthcare, Inc. ("Titanium") and ODIN Industries, LLC ("ODIN"),
collectively the "Members"

 

 

 

Contributions:

 

Titanium shall contribute $175 million of capital for general corporate purposes
of OARL. ODIN shall contribute intellectual property, the License, and time and
talents of key individuals through Employment Agreements

 

 

 

Capitalization:

 

The Company's initial capitalization is 1,000 Series A membership units and
100,000 Series B membership units: 100% or 1,000 Series A shall be issued to
ODIN; 65% or 65,000 Series B shall be issued to Titanium; and 35% or 35,000
Series B shall be issued to ODIN. For purposes of clarification the source of
$175 million in capital shall be an investor ("Lead Investor") of Titanium, not
of OARL

 

 

 

Series A Conversion Feature, if no Contract:

 

ODIN as holder of Series A shall immediately convert Series A into Series B upon
the occurrence of one of the following triggering events ("Triggering Events"):
(a) the Lead Investor shall have achieved a financial return equivalent to, or
in excess of, two (2) billion dollars as computed by comparing the original
invested capital of $250 million to the current value of common stock of
Titanium held by Lead Investor, on an "if converted" basis; or (b) the
achievement of cumulative dividends approved and declared by the Board of
Directors of OARL to Titanium to flow directly to Lead Investor, in an amount
equivalent to, or in excess of $800 million dollars, if achieved in the first 24
months after funding, or equivalent to, or in excess of $1.2 billion dollars, if
achieved in the 25th through 48th month.

 

 

 

 

 

Upon conversion, Titanium shall be immediately diluted to no lower than 20%
ownership, and ODIN shall change from 35% ownership to no more than 80%
ownership of OARL.

 

 6

 

 



Series A Conversion Feature, With Contract before Closing

 

In the event OARL successfully executes a significant profitable contract or
series of contracts generating more than $10 million in EBITDA ("Contract(s)")
before Closing, which leads to OARL's capital need being reduced below the
anticipated $175 million dollars and/or the amount of Titanium common stock
issued being reduced below the anticipated 50 million shares, then ODIN shall be
entitled to additional equity consideration measured in shares of common stock
of Titanium in the amount of (a) 1 share of common stock for every $100 dollars
of actual earnings before interest, taxes, depreciation and amortization
("EBITDA") as measured using generally accepted accounting practices ("GAAP") of
the United States; (b) for any amount of common shares (or preferred
equivalents) issued to the Lead Investors below the anticipated 50 million
shares, then ODIN shall receive 20% of the unissued shares. By way of example,
if the Lead Investor receives 30 million shares of Titanium common stock
compared to the anticipated 50 million, then 20 million shares are unissued and
ODIN would receive 20% (twenty) percent of 20 million shares, or 4 million
shares of Titanium common stock. 

 

 

 

 

 

In the event Contract is in place, then ODIN as holder of Series A shall
immediately convert Series A into Series B upon the occurrence of one of the
following triggering events ("Triggering Events"): (a) the Lead Investor shall
have achieved a financial return equivalent to, or in excess of, two (2) billion
dollars as computed by comparing the original invested capital of $250 million
to the current value of common stock of Titanium held by Lead Investor, on an
"if converted" basis and at least 24 months of time has passed from Funding
OARL; or (b) the achievement of cumulative dividends approved and declared by
the Board of Directors of OARL to Titanium to flow directly to Lead Investor, in
an amount equivalent to, or in excess of $800 million dollars, if achieved in
the first 24 months after funding, or equivalent to, or in excess of $1.2
billion dollars, if achieved in the 25th through 48th month, and at least 24
months has passed.

 

 

 

 

 

Upon conversion, Titanium shall be immediately diluted to no lower than 20%
ownership, and ODIN shall change from 35% ownership to no more than 80%
ownership of OARL.

 

 7

 

 



Antidilution Protection:

 

Stock Splits & Combinations. Proportional adjustments will be made to the
conversion rate of the Series A for stock splits, stock dividends and stock
combinations. Upon conversion of Series A and thereafter, at no point after
conversion shall Titanium fall below 20% ownership of OARL without a unanimous
Board vote; at no point before conversion of Series A, shall ODIN fall below 35%
ownership;

 

 

 

Voting:

 

Generally. The board of directors ("Board" or "Directors") will vote on all
significant matters including, but not limited to the matters described in the
Company Operating Agreement of OARL, and each Director shall have the right to
one vote;

 

 

 

 

 

Election of Directors. The Company's Board will consist of twelve (12)
directors, half appointed by Titanium and half appointed by ODIN. The Company's
Board shall initially be comprised of the following persons (1) Dr. Thomas
Johnson , (2) Billy Fowler, (3) Admiral Denny Vaughan, (4) Argie Rumann, (5)
Chuck Talley, (6) Chris Mashburn, (7) Kamran Nezami, (8) Rick Perry or to be
appointed by Titanium, (9) to be appointed by ODIN, (10) to be appointed by
ODIN, (11) to be appointed by ODIN, and (12) to be appointed by ODIN;

 

 

 

 

 

If Board is decreased or expanded, then the number of appointments should remain
equally balanced between Titanium and ODIN.

 

 

 

 

 

Dr. Thomas Johnson shall be appointed the Chief Executive Officer and Billy
Fowler shall be appointed the Chief Strategy Officer of OARL;

 

 

 

Information Rights:

 

The Company will deliver annual and quarterly unaudited financial statements.
The obligation of the Company to furnish such information will terminate upon
the earliest to occur of (i) the Company's initial public offering, (ii) the
Company becoming subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, or (iii) a merger or sale of substantially all
of the assets of the Company;

 

 

 

Right of First Refusal:

 

Titanium and ODIN shall be entitled to a right of first refusal on any proposed
transfer of ownership, subject to customary exceptions for transfers in
connection with estate planning and bona fide loan transactions;



 

 8

 

 



Termination:

 

The right of first refusal and co-sale right will terminate upon the earlier to
occur of (i) the Company's initial public offering, (ii) the Company becoming
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended, or (iii) a merger or sale of substantially all of the assets of the
Company;

 

 

 

Restrictions on Sales:

 

The Company's Operating Agreement shall provide for a right of first refusal on
all transfers of Series A and Series B, subject to customary exceptions;

 

 

 

Directors & Officers:

 

The Company will enter into standard indemnification agreements with its
executive officers and directors;

 

 

 

Expenses:

 

The Company will bear its expenses associated with the proposed transaction.

 

 9

 

 
EXHIBIT B


OARL Business Plan

 

The following are general topics for inclusion in the business plan for OARL:

 



1.

Capital. Titanium shall contribute $175,000,000 dollars for the business plan
for OARL which shall be used for general corporate purposes including, but not
limited to: acquiring intellectual property; support of meta-data; building a
patent mapping function; hiring personnel with skills in science, engineering,
law, business, etc.; hiring supporting personnel in other functions; building
facilities and laboratories; purchasing technology hardware and software; and
other purposes.

2.

License. ODIN shall contribute an exclusive contract laboratory licensing
agreement across all industries / verticals to OARL including, but not limited
to, the following ODIN technologies: patent acquisition, meta data, patent
mapping, search algorithms, and all other talents necessary to monetize ODIN's
technologies into commercial products and services to benefit OARL.

ODIN shall also grant a license to develop and commercialize on a molecule by
molecule basis to OARL. ODIN further agrees the aforementioned license can be
bundled and transferred to a new purchaser, licensee, or sub-licensee. Any new
molecules developed through, or by OARL are the property of OARL. Any new
improvement technologies are the property of ODIN, but become immediately added
to the License and immediately available for OARL to use.

A form License Agreement to be executed upon closing shall be agreed to between
ODIN, Titanium, and OARL within the next 45 days.

3.

It is understood that all business development activities related to metadata
and search algorithms will be conducted exclusively through Techyon Matrix LLC,
and not through OARL.

4.

$100,000 Board Spending Pre-Approval. OARL's board of directors ("Board") shall
pre-approve any expenditures over $100,000 such as contracts, consultants,
hiring personnel, purchasing, acquisitions, etc.

5.

Officer Compensation. OARL's Board shall set, review and approve the
compensation for the appointed officers of OARL at inception and at least
annually; setting reasonable business objectives and measuring performance of
the officers.

6.

Officer Employment Agreements. The officers of OARL shall sign employment
agreements with OARL which include terms including, but not limited to:
position, supervisor, term, non-competition, base salary, incentive
compensation, and other reasonable and customary provisions. To the extent
possible all officers and key employees shall sign a form of employment
agreement that is consistent across as many terms as possible.



 

 10

 

 



7.

Twelve Directors on Board. OARL's initial Board shall include twelve (12)
directors who will vote on material items and minutes shall be kept evidencing
significant matters and decisions reached; the simple majority (7 votes) shall
prevail in any matters that are not unanimously approved; in the event of a
deadlock (6 votes for / 6 votes against), the decision shall default to the
least disruptive impact on the business (i.e. not spending, not changing, etc.),
essentially a "veto" or "no" and there shall be no abstaining from votes.

8.

Company Operating Agreement. The first significant Board decision shall be the
adoption of the Company Operating Agreement governing OARL, whereby the process
described above shall be used.

9.

Spending Authority – Dual Officer Approval. OARL's officers ("Officers") shall
have the authority from the Board to approve any expenditures such as contracts,
consultants, hiring personnel, purchasing, acquisitions, etc. in the amount
above $20,000 and up to $99,999, so long as any two officers provide written
pre-approval.

10.

Spending Authority – One Officer and One Employee. OARL's Officers shall have
the authority from the Board to designate other employees to approve any
expenditures such as contracts, consultants, hiring personnel, purchasing, etc.
in the amount above $5,000 up to $19,999, so long as one designated employee and
one Officer provides written pre-approval.

11.

Spending Authority – Delegated Employee. OARL's officers shall have the
authority to designate any employees to approve any expenditures such as
contracts, consultants, hiring personnel, purchasing, etc. in amounts below
$4,999 so long as one designated authorized employee provides written
pre-approval.

12.

Code of Ethics. OARL's board shall immediately adopt and ratify a code of ethics
which all directors, officers, employees and contractors are expected to adhere
to at all times, evidenced by written certification at least annually.

13.

Conflicts of Interest. OARL's Board and Officers shall be responsible for
identifying and elevating potential conflicts of interest, examples of which
will be described in the Code of Ethics. The Board shall vote on all potential
or perceived conflicts of interest and make a decision whether to approve or
reject or abstain or defer a decision; in certain circumstances the Board may
grant a person permission to engage in a transaction which could be perceived as
a conflict of interest. In these instances, the Board has sole authority to
grant the person a written waiver of the conflict, in certain situations.

14.

Quarterly Unaudited Financial Statements. OARL's board shall hire an independent
registered accounting firm and ensure quarterly unaudited financial statements
are delivered to the Board on a quarterly basis.

 

 

 

 

15.

Go To Market Strategy. Affiliates and related parties, unless specifically
excluded from OARL (such as Titanium's Healthcare operations, etc.) will go to
meetings under the OARL banner; with OARL's Chairman or designated employee (or
host) making introductions; OARL's Chief Executive Officer and/ or Chief
Strategy Officer will present technology, business proposal/services, and the
Chairman or designated employee will close deal on behalf of OARL.



 



 11

 



 



16.

Licensor Consent to Transactions.

a) ODIN will be represented (but introduced as Team OARL), and ODIN, as
Licensor, will have final sign-off evidenced by written pre-approval on ALL
negotiated licenses & contracts. Written pre-approval shall not be unfairly
withheld by Licensor to disadvantage OARL or Titanium.

b) ODIN permits OARL to represent itself as "Exclusive Licensee" of ODIN, having
exclusive access to the ODIN platform and will detail all potential licensing
options from "ODIN Direct Licenses" (with no OARL component) to "OARL Licenses"
(with ALL contract work to be completed by OARL). OARL can pitch ALL service
lines as a licensee and OARL agrees to willingly accept a new licensee's
selection of an ODIN Direct License and OARL will not negatively influence or
forcefully dissuade the new potential licensee from pursuing an ODIN Direct
License. Joint ventures and other opportunities can also be addressed between
the board of OARL and ODIN as new events, transactions and circumstances merit.

c) For ALL Team OARL B2B introductions that result in ODIN Direct License (no
OARL component), ODIN will pay Titanium a 5% of upfront technology access fees
(calculated using gross profit of entire transaction: total sales revenue minus
cost of sales and other direct costs. Cost of sales and other direct costs will
be further defined in a definitions section of the License, but will generally
be limited to costs such as travel expenses, legal expenses, and closing costs).
Titanium, as Licensee, shall be paid on the 30th day of the month after Licensor
collects cash derived from the introduction which led to the successful
in-licensing agreement. Licensee shall have reasonable and customary rights of
financial audit and inspection.

d) Additionally, for any successful ODIN Direct License agreements, ODIN will
also pay Titanium 5% of pre-tax profit of ALL residuals, including milestones,
and royalties. Titanium shall be paid on the 30th day of the month after ODIN
collects cash derived from the introduction which led to the successful ODIN
Direct License agreement. Titanium shall have reasonable and customary rights of
financial audit and inspection.

e) For license agreements that have an OARL component, no payments from the
license will be paid to Titanium, since Titanium will receive its share of
revenue and profits through its ownership interests in OARL and ODIN.

f) Since all investment and/or ODIN Direct License opportunities, which may
include an investment greater than $250 million as outlined in the business
plan, joint ventures, partnerships, etc., cannot be contemplated or effectively
described in this Letter, and/or the Licensing Agreement; ODIN, Titanium, and
OARL agree that it may be necessary, on a case-by-case basis, to amend the terms
of this Letter, and/or the License, as set forth in one or more definitive
agreements (collectively "Definitive Agreements") to be negotiated in good
faith, and mutually agreed upon by the ODIN, Titanium, and OARL prior to
successful closing of the transaction(s).



 



 12

 



 
EXHIBIT C


Capital Raise – General Terms




(a)

OARL's funding shall be driven by Titanium utilizing ODIN, Titanium and OARL
Officers as subject matter experts on ODIN's technologies and licensing
strategies;

(b)

The proposal presentations shall use materials mutually agreed by Titanium and
ODIN;

(c)

Materials and presentations shall identify Dr. Thomas Johnson as Chief Executive
Officer of OARL, Billy Fowler as Chief Strategy Officer of OARL, and Kamran
Nezami as the Chairman of OARL;

(d)

Presentations shall be made jointly by Kamran making introductions and
discussing the investment opportunity, then Thomas presenting OARL business
model and technology, with Kamran making appropriate follow-up;

(e)

Titanium shall be responsible for financial diligence preparation and responses
for potential investors.



 



 13

 



 
EXHIBIT D


Conditions to Closing

 



(a)

Mutual Diligence. Satisfactory completion of Titanium's and ODIN's due
diligence; completion of a review of ODIN's business, including intellectual
property, by Titanium, its legal counsel, accountants and other outside
consultants (e.g., scientific, engineering, environmental, tax, employee
benefit, litigation and other customary matters);

 (b)

Mutual Background Checks. Satisfactory completion of background checks of ODIN
by Titanium, and of Titanium's officers by ODIN;

 (c)

Control of ODIN. The continued unencumbered ownership of the voting majority of
ODIN;

 (d)

OARL Operating Agreement. Completion and execution of an Operating Agreement and
associated company formation documents for OARL, on terms satisfactory to OARL
Board;

 (e)

Techyon Matrix, LLC Operating Agreement. Completion and execution of an
operating agreement and associated company formation documents for Techyon
Matrix, LLC, a Texas limited liability company, on terms satisfactory to OARL
Board, whereby OARL owns 51%; Wave Quantum, Inc. owns 32%; and Elluminance, LLC
owns 17%.

 (f)

Funding. Titanium shall provide OARL Board proof of funding ("Funding") of
committed capital of at least $175 million into bank accounts designated for
OARL to use for general corporate purposes.

 (g)

License. ODIN agrees to execute a definitive Licensing Agreement in a form
acceptable to Titanium, ODIN, and OARL within 45 days of the date of this
Letter.

 (h)

Employment and Non-Competition Agreement – Johnson. Dr. Thomas Johnson shall
enter into an employment agreement as Chief Executive Officer of OARL containing
five year non-competition terms; Dr. Thomas Johnson shall also be appointed a
director on the board of Titanium and shall be appointed the Chief Scientific
Officer of Titanium; the employment agreement shall have duties reasonable and
customary for the scope and title ; the employment agreement shall define
termination events such as death, incapacity, change-in-control,
non-performance, conviction of certain crimes, etc.; in the event of termination
as defined in the agreement, OARL shall continue the exclusive license and Dr.
Thomas Johnson shall be refrained from competing with OARL in any capacity;



 

 14

 

 



(i)

Employment and Non-Competition Agreement – Fowler. Billy Fowler shall enter into
an employment agreement as Chief Strategy Officer of OARL containing five year
non-competition terms; Billy Fowler shall also be appointed a director on the
board of Titanium and shall be appointed the Chief Strategic Scientific Officer
of Titanium; the employment agreement shall have duties reasonable and customary
for the scope and title ; the employment agreement shall define termination
events such as death, incapacity, change-in-control, non-performance, conviction
of certain crimes, etc.; in the event of termination as defined in the
agreement, OARL shall continue the exclusive license and Billy Fowler shall be
refrained from competing with OARL in any capacity;

 (j)

$5 Million Forgivable Loan. Within seven (7) days of receipt of funds by OARL or
Titanium on behalf of OARL shall immediately fund by wire transfer $5,000,000 to
a bank account specified by ODIN, evidenced on a written promissory note or loan
("Loan Agreement") whereby on December 31st each year over a future five year
period of time, one-fifth or $1,000,000 of the original $5,000,000 loan is
forgiven in equal annual installments. In the event of a change of control of
OARL, other than the conversion contemplated in the OARL Operating Agreement's
General Terms as set forth in Exhibit A to the Letter, ODIN's loan will be
forgiven.

 (k)

Titanium Ownership to ODIN. Satisfactory transfer of 10 million shares of common
stock of Titanium to ODIN;

 (l)

ODIN Ownership to Titanium. Satisfactory transfer of 5% of the membership units
in ODIN to Titanium.



 

 

 

15

--------------------------------------------------------------------------------